EXHIBIT 11 COMPUTATION OF EARNINGS PER SHARE (Dollars in thousands except per share amounts) Three Months Ended Nine Months Ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Net Income $ 1,739 $ 1,438 $ 4,163 $ 4,104 Weighted average common shares outstanding for computation of basic EPS 12,608,619 12,880,591 12,648,701 12,917,331 Dilutive common-equivalent shares 2,129 500 4,441 3,673 Weighted average common shares for computation of diluted EPS 12,610,748 12,881,091 12,653,142 12,921,004 Earnings per common share: Basic $ 0.14 $ 0.11 $ 0.33 $ 0.32 Diluted $ 0.14 $ 0.11 $ 0.33 $ 0.32
